Citation Nr: 0917882	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-06 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hypertension.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for kidney failure, 
including as secondary to diabetes mellitus.

4.  Entitlement to service connection for glaucoma, including 
as secondary to diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
January 1966 and from July 1977 to January 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied service connection for kidney failure, hypertension, 
and glaucoma, including as secondary to service-connected 
diabetes mellitus, in a January 2004 rating decision; and 
which granted service connection for posttraumatic stress 
disorder (PTSD) with a disability rating of 10 percent 
effective July 29, 2003, in an April 2004 rating decision.  
Subsequently, a rating decision issued in November 2006 
increased the disability rating for PTSD to 30 percent, 
effective July 29, 2003.      

The Veteran was scheduled to provide testimony before a 
Veterans Law Judge at a hearing at the RO (Travel Board) in 
September 2008.  However, the Veteran failed to appear for 
the hearing.  

Finally, the Board notes that the Veteran also raised a claim 
for an increased disability rating for his service-connected 
diabetes mellitus in a claim filed in June 2003 and in a 
notice of disagreement (NOD) dated in December 2004.  
However, the Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 2002).  The RO has not fully adjudicated the 
issue of an increased rating for diabetes mellitus and the 
Board may not unilaterally take jurisdiction of any 
additional claims.  The issue of an increased rating for 
service-connected diabetes mellitus has not been developed 
for appellate review, and, accordingly, is referred to the RO 
for appropriate action.  

The issues of entitlement to service connection for glaucoma, 
including as secondary to service-connected diabetes 
mellitus, and an initial disability rating in excess of 30 
percent for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in a 
July 2002 rating decision.  The Veteran was notified of the 
decision and of his appellate rights, but he did not initiate 
an appeal.

2.  The additional evidence received since the July 2002 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran currently has hypertension.

4.  There is no evidence of hypertension during service, 
within one year after service, or for many years thereafter.

5.  There is probative evidence suggesting that the Veteran's 
current hypertension did not develop secondary to his 
service-connected diabetes mellitus.

6.  There is no evidence of a current diagnosis of, or 
treatment for, kidney failure.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
July 2002 decision to reopen the previously denied claim for 
service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by, any service-connected disability.  
38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).

4.  Kidney failure was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by, any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in May 2001 and 
August 2003.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his underlying 
service-connection claims, (2) informing the Veteran about 
the information and evidence the VA would seek to provide, 
and (3) informing the Veteran about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In addition, with regard to new and material evidence, the 
August 2003 VCAA notice letter is compliant with the recent 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
as it sufficiently explained the bases of the prior denials 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  In any event, in light of the 
Board's favorable action with regard to the Veteran's 
application to reopen his previously denied hypertension 
claim, any notice deficiencies would not be harmful.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

However, the Board acknowledges the RO failed to provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, because service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis.  Thus, the failure to provide additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that there is a presumption of 
prejudice due to content error under Dingess, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently ruled as to how to cure such a 
defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the Veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the Veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Dingess has been 
rebutted by the Veteran's actual knowledge of the evidence he 
is required to submit in this case based on the additional 
evidence he submitted.  Specifically, during treatment 
sessions with the VA medical center (VAMC), the Veteran 
repeatedly reported that his diabetes mellitus was diagnosed 
prior to the diagnosis of his hypertension.  The Veteran's 
representative also submitted a brief with similar statements 
to that effect.  These statements indicate the Veteran has 
actual knowledge of the evidence required of him to 
substantiate his service-connection claim.  See generally 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, 
under Sanders, even though VA may have erred by failing to 
provide Dingess notice, the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

With respect to the duty to assist for both the current and 
previously denied claims, the RO has secured the Veteran's 
service treatment records (STRs) and relevant VA treatment 
records.  Private medical records also have been associated 
with the claims file.  Moreover, the Veteran and his 
representative have submitted lay statements in support of 
his claim.  In addition, the VA has provided the Veteran with 
several VA examinations in connection with his claims.  The 
Veteran was also afforded, but failed to avail himself of, an 
opportunity to provide testimony before a Veterans Law Judge 
in September 2008.  Finally, in a March 2007 statement, the 
Veteran indicated that he had no more evidence to submit.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The RO originally denied service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, in a July 2002 rating decision because there was no 
evidence of hypertension in service and the diagnosis of 
hypertension predated the diagnosis of diabetes mellitus.  
The RO notified the Veteran of that decision, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The Veteran filed a claim to reopen a previously denied claim 
for service connection for hypertension in July 2003.  
Because the Veteran's claim to reopen service connection was 
filed after 2001, the amended regulations are applicable.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Upon reviewing the evidence received since the July 2002 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a VA examination 
report dated in October 2003 provided a medical nexus opinion 
regarding the relationship between the Veteran's current 
hypertension and his service-connected diabetes mellitus.  
See VA examination report dated in October 2003.  
  
Thus, presuming the credibility of this evidence, this 
examination report presents evidence that the Veteran has 
currently has hypertension that may be related to his 
service-connected diabetes mellitus.  This evidence is new, 
not cumulative, and relates directly to an unestablished fact 
necessary to substantiate the Veteran's claim.  Thus, as new 
and material evidence has been received, the Veteran's claim 
for service connection for hypertension is reopened.  38 
U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).




Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A disability also can be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  A claim for secondary service 
connection requires competent medical evidence linking the 
asserted secondary disorder to the service-connected 
disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the secondary disorder with the service-
connected disability).  

In short, in order to establish entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board further notes there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the Veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Hypertension

In this case, the Veteran asserts that his hypertension is 
the result of his service-connected diabetes mellitus.  See 
the Veteran's claim dated in July 2003 and Written Brief 
Presentation dated in March 2009.   

The Board also notes that the RO also considered direct 
service connection for this alleged condition.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the 
Board will address service connection on both a direct and 
secondary basis in this appeal. 

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, recent VA treatment records dated from 
August 2003 to March 2006 indicate treatment for 
hypertension.  The Veteran also was diagnosed with essential 
hypertension during VA examinations in August 2001 and 
October 2003.  See VA examination reports dated in August 201 
and October 2003.  Thus, the evidence of record confirms that 
the Veteran currently has this disability.

With regard to secondary service connection, two VA 
examinations provided to the Veteran failed to establish the 
necessary link between the Veteran's current hypertension and 
his service-connected diabetes mellitus.  Velez, 11 Vet. App. 
at 158; see also Wallin v. West, 11 Vet. App. 509, 512 
(1998), and McQueen v. West, 13 Vet. App. 237 (1999).  In 
this regard, during a VA examination in August 2001, the 
Veteran reported a diagnosis of diabetes mellitus in February 
2001, but a diagnosis of hypertension in 1980, which predates 
his diagnosis of diabetes mellitus.  The VA examiner in 
February 2001 was silent as to a link between the Veteran's 
hypertension and his service-connected diabetes mellitus.  
See VA examination report dated in August 2001.  During 
another VA examination provided in October 2003, the Veteran 
reported having diabetes since 2002 and hypertension since 
1998.  Based on the Veteran's reported medical history, the 
October 2003 examiner concluded that the Veteran's 
hypertension was not due to his service-connected diabetes 
mellitus because his hypertension predates his diabetes 
mellitus.  See VA examination report dated in October 2003.  
Although the Veteran's representative argues that the Veteran 
reports having been diagnosed with diabetes mellitus in 1997 
during post-service treatments, thus indicating that it 
predates the diagnosis of hypertension, there is no competent 
medical evidence of record to support this assertion.  
Rather, evidence of record indicates that the Veteran was 
actually diagnosed with diabetes mellitus in February 2001.  
See, e.g., VA treatment records dated in August 2003 and 
December 2003; medical treatment records from Palmetto 
Baptist Medical Center dated in February 2001.  Furthermore, 
none of the Veteran's post-service treatment records speak to 
the connection between the Veteran's hypertension and his 
diabetes mellitus; they are simply silent on this issue.  
Thus, based on a review of the Veteran's records in their 
entirety, the Board finds that service connection on a 
secondary basis for the Veteran's hypertension is not 
warranted.

Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current 
hypertension and his service-connection diabetes mellitus.  
See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.          
  
As to direct service connection, a review of the Veteran's 
STRs reveals that, despite the Veteran's assertion of being 
diagnosed with hypertension in 1980, there is no evidence of, 
treatment for, or diagnosis of hypertension or problems with 
high blood pressure in service.  38 C.F.R. § 3.303; see VA 
examination report dated in August 2001.  Various 
examinations during service, and the Veteran's separation 
examinations in January 1966 and October 1986, also found no 
abnormality with his cardiovascular system and noted no 
problems with hypertension.  Thus, although the Veteran is 
competent to report symptoms of hypertension during service, 
his lay statements are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hypertension in service.  Therefore, the Veteran's STRs, as a 
whole, provide clear negative evidence against the service 
connection claim on a direct basis.

Post-service, treatment records are negative for any 
complaint of, or treatment for, hypertension until February 
2001, approximately 14 years after discharge from service.  
The Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Therefore, the presumption of in-service 
incurrence for hypertension is not for application.  38 
U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 
3.309.  Additionally, service connection may not be 
established based on chronicity in service or post-service 
continuity of symptomatology for hypertension.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his hypertension to 
service; these medical reports simply do not in any way 
associate his hypertension with his military service.  
Moreover, VA examiners in August 2001 and October 2003 also 
were silent as to a link between the Veteran's hypertension 
and his military service.  See VA examination reports dated 
in August 2001 and October 2003.  Thus, as a whole, post-
service medical records provide no evidence to support the 
Veteran's claim for service connection for hypertension as 
they reveal hypertension that began years after service with 
no connection to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms associated with his 
hypertension over time, he is not competent to render an 
opinion as to the medical etiology of his current 
hypertension, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Kidney Failure

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for kidney failure, 
including as secondary to service-connected diabetes 
mellitus.  See the Veteran's claim dated in July 2003.

As previously mentioned, the first requirement for any 
service connection claim, including one for secondary service 
connection, is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, tests performed of the Veteran's kidneys during a VA 
examination in October 2003 found that they were normal, with 
his blood urea nitrogen and creatinine at normal levels.  See 
VA examination report dated in October 2003.  Moreover, there 
is no evidence whatsoever of a current diagnosis of, or 
treatment for, kidney failure or  kidney problems in post-
service treatment records.  In fact, none of the post-service 
treatment records associated with the claims file indicates 
any complaints of kidney problems.  In this regard, although 
the Veteran is competent to state that he suffered symptoms 
of kidney failure or problems with his kidneys, there must be 
competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent 
evidence of a current disability, service connection cannot 
be granted for kidney failure on a direct or secondary basis.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that although the Veteran is competent 
to state that he has symptoms of kidney failure, he is not 
competent to render an opinion as to the medical etiology of 
any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus, is reopened. 

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for kidney failure, including as secondary 
to service-connected diabetes mellitus, is denied.


REMAND

Before addressing the merits of the Veteran's claims for 
service connection for glaucoma, including as secondary to 
his service-connected diabetes mellitus, and for an initial 
disability rating in excess of 30 percent for PTSD, the Board 
finds that additional development of the evidence is 
required.

First, with regard to the Veteran's glaucoma, the Board notes 
that secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury." 38 C.F.R. § 3.310(a) (2008). 
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

In this case, private treatment records regarding treatment 
for the Veteran's glaucoma have been identified by the 
Veteran and need to be obtained in order to ascertain the 
date of diagnosis of his glaucoma.  In this regard, the 
Veteran has, at various times, reported different years as 
the year of diagnosis for his glaucoma, and has provided the 
names of two private physicians from whom he received 
treatment.  Specifically, the Veteran has variously 
identified the year of diagnosis for his glaucoma as in the 
1970s or 1997, both of which predate the diagnosis of his 
service-connected diabetes mellitus, which he claims caused 
his glaucoma.  See VA examination report dated in August 
2001; and VA treatment records dated in August 2003 and 
December 2003.  The Veteran also has stated that his glaucoma 
was diagnosed in 2001, the same year he was diagnosed with 
diabetes mellitus.  See VA examination report dated in 
October 2003.  In this case, because the Veteran is claiming 
that his service-connected diabetes mellitus, diagnosed in 
February 2001, caused his glaucoma, it is crucial to 
ascertain the date of diagnosis for his glaucoma.  Further, 
in VA treatment records dated in May 2004, November 2005, and 
February 2006, the Veteran identified private physicians, 
Drs. Croswell and Johnson, who have treated, and currently 
treat, his glaucoma.  A review of these treatment records may 
shed some light on the date of diagnosis for the Veteran's 
glaucoma and whether this diagnosis predates the diagnosis of 
diabetes mellitus.  Furthermore, any treatment that the 
Veteran has received for his glaucoma may be relevant to his 
claim for secondary service connection, and there are no 
indications that the RO has attempted to secure these private 
records.  

Additionally, in reference to the Veteran's PTSD, there are 
no post-service treatment records associated with the claims 
file after March 2006.  In that regard, any treatment that 
the Veteran has received for his PTSD may be relevant to his 
claim for an increased rating for his PTSD, and there are no 
indications that the RO has attempted to secure them.  

In this regard, VA's duty to assist pertains to obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Moreover, VA has a duty to make reasonable efforts to 
obtain relevant records, including private records that the 
claimant adequately identifies, and notify the claimant of 
such efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record 
of treatment for his glaucoma and PTSD would be relevant to 
the Veteran's claims, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  The Veteran also has to be apprised of 
this.

Second, another examination is needed to determine the 
current nature and etiology of the Veteran's glaucoma, and to 
obtain a medical opinion to determine whether it developed 
secondary to his service-connected diabetes mellitus.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this 
regard, although the Veteran was provided with VA 
examinations that included his glaucoma in August 2001 and 
October 2003, these two examiners failed to provide a medical 
nexus opinion with regard to the etiology of the Veteran's 
glaucoma, and did not address whether his glaucoma is due to 
his service-connected diabetes mellitus.  With the additional 
confusion concerning when the Veteran's glaucoma was actually 
diagnosed, and whether its diagnosis predates or follows the 
diagnosis of his diabetes mellitus, as already noted, a VA 
opinion is required to resolve the issue of whether his 
glaucoma is due to his service-connected diabetes mellitus.  

Finally, another VA examination is needed to determine the 
current nature, extent, and severity of the Veteran's PTSD.  
In this regard, the Board first notes that the RO increased 
the Veteran's PTSD disability rating to 30 percent in a 
November 2006 rating decision and stated that the increase 
was considered a complete grant of the benefits sought; 
however, inasmuch as a higher evaluation is potentially 
available, the Board will consider the rating still to be in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

A review of the claims file indicates that the Veteran 
complained of worsening symptoms of his PTSD in March 2007, 
reporting worsening nightmares and memory, and less sleep.  
See VA treatment record dated in March 2007.  Thus, another 
VA psychiatric examination is in order to determine the 
current severity of the Veteran's PTSD and whether an 
increased rating is warranted.  Moreover, the last VA 
psychiatric examination was performed in June 2006, which 
dates to almost three years ago, and a more current 
examination would be helpful in deciding his appeal, 
especially because he has recently complained of worsening 
symptoms of PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Based on the Veteran's allegations and the elapsed time since 
previous VA examinations, the Board remands the glaucoma and 
PTSD issues for VA examinations in order to ascertain the 
current severity and etiology of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment for PTSD 
from the VA medical center (VAMC) that the 
Veteran may have received since March 
2006.  If any private treatment records 
exist, the RO also should ask the Veteran 
to provide authorization of release for 
these records and obtain them or ask the 
Veteran to submit such records.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Contact the Veteran to identify all 
private physicians from whom he has 
received treatment for his glaucoma since 
his diagnosis.  If any private treatment 
records exist, the RO also should ask the 
Veteran to provide authorization of 
release for these records and obtain them 
or ask the Veteran to submit such records.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file. 

3.  After completion of the above, arrange 
for the Veteran to undergo a VA 
examination of his eyes, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any current 
glaucoma.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation, and the examination report 
should include a discussion of the extent 
of impairment, if any, of visual acuity or 
field loss.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
records of any relevant treatment and 
records regarding the date of diagnosis in 
relation to the date of diagnosis of his 
service-connected diabetes mellitus.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have 
glaucoma?

(b)	 If so, is the Veteran's current 
glaucoma the
result of his service-connected diabetes 
mellitus?

(c)  Is it at least as likely as not that 
the Veteran's current 
glaucoma is the result of his military 
service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

4.  Also arrange for the Veteran to be 
scheduled for a VA psychiatric examination 
to assess the current severity of his 
service-connected PTSD.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder should be 
made available to the examiner for review 
for the examination and the examination 
report should indicate whether such review 
was accomplished.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The 
examination report should include a 
complete discussion of the Veteran's 
subjective complaints, findings on mental 
status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  The examiner 
also should discuss the extent to which 
the service-connected PTSD affects the 
Veteran's ability to secure or maintain 
employment.  If the examiner cannot 
provide any requested information, the 
report should so state.

5.  Readjudicate the Veteran's claim for 
service connection for glaucoma, including 
as secondary to his service-connected 
diabetes mellitus, and his claim for an 
increased rating for his PTSD, in light of 
the VA examinations and any additional 
evidence received since the November 2006 
supplemental statement of the case (SSOC) 
and November 2006 rating decision.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


